                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL MORRIS,

       Plaintiff,                                                  ORDER
 v.
                                                          Case No. 15-cv-564-wmc
 WISCONSIN DEPARTMENT OF
 CORRECTIONS, et al.

       Defendants.


      On July 31, 2018, the court dismissed plaintiff Michael Morris’s claims in this

lawsuit without prejudice for his failure to exhaust his administrative remedies, and

judgment was entered on August 1, 2018. (Dkt. ##98, 99.) Morris filed a notice of appeal

on August 7, 2018 (dkt. #100), and a motion to alter or amend the judgment on August

10, 2018 (dkt. #104). On August 20, 2018, Morris filed a motion for leave to proceed in

forma pauperis on appeal (dkt. #115), and on September 18, 2018, he filed a motion to

correct the record related to his notice of appeal (dkt. #119). However, most recently, on

December 21, 2018, Morris filed a motion for dismissal (dkt. #121), in which he asks the

court not to resolve his motion to alter or amend and represents that he has decided not

to appeal the court’s judgment in this case. While not explicit in his motion, the court

infers that Morris wishes to withdraw his motion to proceed in forma pauperis on appeal as

well. Accordingly, the court will grant Morris’s motion for dismissal and deny his other

remaining motions in this court as moot.

      One final note. Morris should be aware that he still owes a filing fee in his pending

appeal, Morris v. Duoma, Case No, 18-2690 (7th Cir. filed Sept. 11, 2018). This court


                                            1
cannot dismiss his appeal. The court is forwarding Morris’s motion for dismissal and this

order to the court of appeals, but he also should file a motion for voluntary dismissal with

the court of appeals pursuant to Federal Rule of Appellate Procedure 42(b), which the

court may grant “on terms agreed by the parties or fixed by the court.”


                                         ORDER

       IT IS ORDERED THAT:

       1. Plaintiff Michael Morris’ motion for dismissal (dkt. #119) is GRANTED.

       2. Plaintiff’s motions to alter or amend judgment, motion for leave to proceed in

          forma pauperis on appeal and motion to correct the record (dkt. ##104,115, 119)

          are DENIED as moot.

       3. The clerk of court is directed to forward this order to the Court of Appeals for

          the Seventh Circuit.

       Entered this 12th day of March, 2019.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             2
